Citation Nr: 1341898	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for a right elbow scar.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to August 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in February 2013, when it was remanded for further development, to include obtaining additional VA examinations and opinions.  The requested development has been completed, no further action to ensure compliance with the remand directive is required.  

The issue of entitlement to a separate compensable rating for a painful scar of the left shoulder has been raised by the Veteran's recent letter and the June 2013 VA examination.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right carpal tunnel syndrome was caused by his active duty service.

2.  The Veteran's left carpal tunnel syndrome was caused by his active duty service.

3.  The Veteran's right elbow scar is the result of his right carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for a right elbow scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because this decision grants the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires competent evidence (1) of current chronic disability; (2) of a service-connected disability; and (3) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

During service, the Veteran's military occupational specialty (MOS) was that of a supply clerk and involved him in tasks which included repetitive motion of both arms.  The Veteran has a current diagnosis of carpal tunnel syndrome in both right and left arms and has been treated for these disabilities, including with surgical intervention.  In a June 2013 VA examination report and opinion, the examiner stated that the Veteran's carpal tunnel syndrome was at least as likely as not the result of being predisposed to develop the condition because of the nature of the work performed in service.  As such, and with the benefit of the doubt applied in favor of the Veteran, the three elements of service connection are met with respect to both right and left carpal tunnel syndrome.  38 U.S.C.A. § 5107(b).

Although there has been confusion over which of several possible scars of the right elbow for which the Veteran sought service connection, his recent letter clarifies it is the scar related to the 2009 surgery.  The 2009 surgery was performed as a carpal tunnel release but also involved an incision in the right medial epicondyle, as shown in the surgical report.  As a result, the right elbow scar is related to the right carpal tunnel syndrome and service connection is warranted.  


ORDER

Entitlement to service connection for right carpal tunnel syndrome is granted.

Entitlement to service connection for left carpal tunnel syndrome is granted.

Entitlement to service connection for a right elbow scar is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


